DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: missing “OR” at the end of the first limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “acquiring a log difference between a transaction log of a primary database and a transaction log that has been synchronized to a secondary database” it is unknown if the logs belongs to a same system or different systems.


Claim 4 recites “wherein the suspending the transaction commit operation comprises suspending a transaction commit operation already in progress and a transaction operation that is ready to be executed in the primary database” it is unclear how a single transaction commit operation could have two transaction commit operations in the same time.

Claim 5 recites “determining the log difference based on the latest log point and the latest log sent point” this limitation lacks antecedent basis. Examiner believes that limitation should be “determining the log difference based on the latest log written point and the latest log sent point.

Claim 7 recites “determining that the log difference is greater than a second threshold; and sending first prompt information to an administrator”. There seems to be no connection between the first limitation and the second limitation.

Claim 8 recites “ monitoring, within a predetermined time, an increasing rate of the log difference between the transaction log of the primary database and the transaction log that has been synchronized to the secondary database; determining that the increasing rate is greater than a third threshold; and sending second prompt information to the administrator”. It is unknown if the logs belong to the same system or different systems and there seems to be no connection between the last limitation and the other limitations.



Claim 12 recites “determining that the log difference is less than or equal to a first threshold; and executing a transaction commit operation”. The second limitation of these limitations seems to be standing alone and does not depend on the first limitation.

Claim 19 recites “The one or more computer readable media of claim 17, wherein the executing the transaction commit operation comprises: executing the suspended transaction commit operation; or in response to determining that there is no suspended transaction commit operation, executing the transaction commit operation corresponding to the transaction commit request” this limitation is irrelevant. Claim 19 depends on claim 17. Claim 17 determines a log difference and based that difference, either suspend or execute a transaction based on the log difference threshold. It is unknown how the suspended transaction will be executed if it is not even suspended. It will make more sense if it says: executing a previously suspended transaction. Also, in case the suspended case is executed, it is unknown what will happen to the transaction request.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian et al. (CN106897288 A) filed on Dec 18, 2015 (machine translation is provided), in view of Carlson (US 6,377,959) published on Apr. 23, 2002.

Claim 1, Xiaojian discloses: A method comprising: 
acquiring a log difference between a transaction log of a primary database and a transaction log that has been synchronized to a secondary database (page 2, primary database logs changes in first log and synchronizes the first log to second database. When the unsuccessful transaction logs (means the logs that has not been sent to the secondary database) accumulated in the primary database exceeds a preset value, the primary database transmits the information of the updated transaction corresponding to the first log to a buffer).
determining that the log difference is greater than a first threshold (page2, When the unsuccessful transaction logs (means the logs that has not been sent to the secondary database) accumulated in the primary database exceeds a preset value).
Xiaojian method forwards transactions to buffer but does not suspend a transaction commit operation.
(col. 5 lines 54-57, copy operations (transactions) are halted if the incoming queue continue to grow and crosses a second higher threshold).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the halting of operations of Carlson to the synchronization method of nXiaojian to produce an expected result of suspending a transaction commit operation. The modification would be obvious because one of ordinary skill in the art would be motivated to allow the incoming queue to recover to a desirable level of concurrency (Carlson. Col 5 lines 56-57).

Claim 2, the combination of Xiaojian and Carlson teaches the method of claim 1, Xiaojian further teaches: wherein the acquiring the log difference between the transaction log of the primary database and the transaction log that has been synchronized to a secondary database comprises: 
acquiring, in response to a transaction commit request, the log difference between the transaction log of the primary database and the transaction log that has been synchronized to the secondary database threshold (page2, when the primary database receives the service providing request….When the unsuccessful transaction logs (means the logs that has not been sent to the secondary database) accumulated in the primary database exceeds a preset value).

Claim 3, the combination of Xiaojian and Carlson teaches the method of claim 2,  Carlson further teaches:  wherein the suspending the transaction commit operation comprises suspending the transaction commit operations corresponding to the transaction commit request (col. 5 lines 54-57, copy operations (transactions) are halted if the incoming queue continue to grow and crosses a second higher threshold).

Claim 4, the combination of Xiaojian and Carlson teaches the method of claim 1, Xiaojian further teaches: wherein the suspending the transaction commit operation comprises suspending a transaction commit operation already in progress and a transaction commit operation that is ready to be executed in the primary database (col. 5 lines 54-57, copy operations (transactions) are halted if the incoming queue continue to grow and crosses a second higher threshold).

Claim 9, the combination of Xiaojian and Carlson teaches the method of claim 1, Xiaojian further teaches: wherein the transaction log of the primary database is synchronized to the secondary database by the primary database (page 2, the primary database server sends the first transaction log to the second database server).

Claim 11, the combination of Xiaojian and Carlson teaches the method of claim 1, Xiaojian further teaches: wherein the transaction log of the primary database is actively synchronized to the secondary database by the secondary database (page 5, the slave database server fetches the information of the update from the buffer). 

Claim 12, Xiaojian discloses:  An electronic device comprising: 
one or more processors; and one or more computer readable media storing computer readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts comprising: 
acquiring, in response to a transaction commit request, a log difference between a transaction log of a primary database and a transaction log that has been synchronized to a secondary database (page 2, primary database logs changes in first log and synchronizes the first log to second database. When the unsuccessful transaction logs (means the logs that has not been sent to the secondary database) accumulated in the primary database exceeds a preset value, the primary database transmits the information of the updated transaction corresponding to the first log to a buffer).
 determining that the log difference is less than or equal to a first threshold (page2, When the unsuccessful transaction logs (means the logs that has not been sent to the secondary database) accumulated in the primary database exceeds a preset value). This requires that the accumulated transaction logs are under a preset value before exceeding the preset value.
Xiaojian does not teach: and executing a transaction commit operation.
On the other hand, Carlson teaches: and executing a transaction commit operation (col. 5 lines 54-57, copy operations (transactions) are slowed (still being executed) if the incoming queue does not a cross a second higher threshold).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the halting of operations of Carlson to the synchronization method of nXiaojian to produce an expected result of suspending a transaction commit operation. The modification would be obvious because one of ordinary skill in the art would be motivated to allow the incoming queue to recover to a desirable level of concurrency (Carlson. Col 5 lines 56-57).

Claim 13, the combination of Xiaojian and Carlson teaches the method of claim 12,  Carlson further teaches: wherein the executing the transaction commit operation comprises executing the transaction commit operation corresponding to the transaction commit request (col. 5 lines 54-57, copy operations (transactions) are halted if the incoming queue continue to grow and crosses a second higher threshold). Means transactions will not be halted (executed) if queue is under a second threshold.

Claim 14, the combination of Xiaojian and Carlson teaches the method of claim 12, Carlson further teaches: wherein the acts further comprise: writing a transaction log for executing the transaction commit operation into the transaction log of the primary database (page 2, the primary database writes the alteration information of the database into the first transaction log).

Claim 17, Xiaojian discloses:  One or more computer readable media storing computer readable instructions that, executable by one or more processors, cause the one or more processors to perform acts comprising: 
acquiring, in response to a transaction commit request, a log difference between a transaction log of a primary database and a transaction log that has been synchronized to a secondary database (page 2, primary database logs changes in first log and synchronizes the first log to second database. When the unsuccessful transaction logs (means the logs that has not been sent to the secondary database) accumulated in the primary database exceeds a preset value, the primary database transmits the information of the updated transaction corresponding to the first log to a buffer).
Xiaojian does not teach: suspending a transaction commit operation in response to determining that the log difference is greater than a first threshold; and  26executing the transaction commit operation in response to determining that the log difference is less than or equal to the first threshold.
On the other hand, Carlson teaches: suspending a transaction commit operation in response to determining that the log difference is greater than a first threshold (col. 5 lines 54-57, copy operations (transactions) are halted if the incoming queue continue to grow and crosses a second higher threshold).
and executing a transaction commit operation (col. 5 lines 54-57, copy operations (transactions) are slowed (still being executed) if the incoming queue does not a cross a second higher threshold).
.

Claim 18, the combination of Xiaojian and Carlson teaches The one or more computer readable media of claim 17, Carlson further teaches, wherein the suspending the transaction commit operation comprises suspending the transaction commit operations corresponding to the transaction commit request; and the executing the transaction commit operation comprises executing the transaction commit operations corresponding to the transaction commit request (col. 5 lines 54-57, copy operations (transactions) are halted if the incoming queue continue to grow and crosses a second higher threshold). Means transactions will not be halted (executed) if queue is under a second threshold.

Claims 5-6, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian et al. (CN106897288 A)  filed on Dec 18, 2015 (machine translation is provided), in view of Carlson (US 6,377,959) published on Apr. 23, 2002, further in view of Barzik et al. (US 2018/0081548) filed on Sep. 19, 2016.

Claim 5, the combination of Xiaojian and Carlson teaches the method of claim 1, the combination does not explicitly teach: wherein the acquiring the log difference between the transaction log of the primary database and the transaction logs of the secondary database comprises: acquiring a 
On the other hand, Barzik teaches: acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on the latest log point and the latest log sent point (par.0023, identifying a difference between a latest synchronized snapshot and a most recent captured snapshot).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the snapshot difference of Barzik to the synchronization method of nXiaojian to produce an expected result of acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on the latest log point and the latest log sent point. The modification would be obvious because one of ordinary skill in the art would be motivated to replicate only data that has not been replicated before.

Claim 6, the combination of Xiaojian and Carlson teaches the method of claim 5, Xiaojian further teaches: wherein the primary database records points of sent logs transmitted to the secondary database (page 4, the primary database changes the data, records changed data in transaction log, and sends the transaction log to a slave database).  

Claim 15, the combination of Xiaojian and Carlson teaches the electronic device of claim 12, the combination does not explicitly teach: wherein the acquiring the log difference between the transaction log of the primary database and the transaction logs of the secondary database comprises: acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on the latest log point and the latest log sent point.  
(par.0023, identifying a difference between a latest synchronized snapshot and a most recent captured snapshot).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the snapshot difference of Barzik to the synchronization method of nXiaojian to produce an expected result of acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on the latest log point and the latest log sent point. The modification would be obvious because one of ordinary skill in the art would be motivated to replicate only data that has not been replicated before.

Claim 16, the combination of Xiaojian and Carlson teaches The electronic device of claim 15, Xiaojian further teaches: wherein the transaction log of the primary database is synchronized to the secondary database by the primary database (page 2, the primary database server sends the first transaction log to the second database server).

Claim 20, the combination of Xiaojian and Carlson teaches The one or more computer readable media of claim 17, the combination does not explicitly teach: wherein the acquiring the log difference between the transaction log of the primary database and the transaction logs of the secondary database comprises: acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on the latest log point and the latest log sent point.  
On the other hand, Barzik teaches: acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on (par.0023, identifying a difference between a latest synchronized snapshot and a most recent captured snapshot).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the snapshot difference of Barzik to the synchronization method of nXiaojian to produce an expected result of acquiring a latest log written point in the primary database; acquiring a latest log sent point in the primary database; and determining the log difference based on the latest log point and the latest log sent point. The modification would be obvious because one of ordinary skill in the art would be motivated to replicate only data that has not been replicated before.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian et al. (CN106897288 A)  filed on Dec 18, 2015 (machine translation is provided), in view of Carlson (US 6,377,959) published on Apr. 23, 2002, further in view of Oshiro (US 2007/0276782 A1) published on Nov, 29, 2007.

Claim 7, the combination of Xiaojian and Carlson teaches the method of claim 1. The combination does explicitly teach: further comprising: determining that the log difference is greater than a second threshold; and sending first prompt information to an administrator (par. 0124, determining difference between log of DB1 and DB2 and sending a warning to a user). 
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log difference and warning of Oshiro to the synchronization method of nXiaojian to produce an expected result of determining that the log difference is greater than a second threshold; and sending first prompt information to an administrator. The modification would be obvious because one of ordinary skill in the art would be motivated to notify user of any issues in order to make decisions.
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian et al. (CN106897288 A)  filed on Dec 18, 2015 (machine translation is provided), in view of Carlson (US 6,377,959) published on Apr. 23, 2002, further in view of Durgin et al. (US 2007/0088707 A1) published on Apr. 19, 2007.

Claim 10, the combination of Xiaojian and Carlson teaches the method of claim 1. The combination does not explicitly teach: wherein the transaction log of the primary database is synchronized to the secondary database by a third-party apparatus. 
On the other hand, Durgin teaches: wherein the transaction log of the primary database is synchronized to the secondary database by a third-party apparatus (par.0046, the synchronization is done by third party system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the third party synchronization of Durgin to the synchronization method of nXiaojian to produce an expected result of the transaction log of the primary database is synchronized to the secondary database by a third-party apparatus. The modification would be obvious because one of ordinary skill in the art would be motivated to synchronize applications and data that rely on different underlying data schemas (Durgin, par.0006).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian et al. (CN106897288 A) filed on Dec 18, 2015 (machine translation is provided), in view of Carlson (US 6,377,959) published on Apr. 23, 2002, further in view of Cotner et al. (US 2005/0071384 A1) published on Mar. 31, 2005.

Claim 19, the combination of Xiaojian and Carlson teaches The one or more computer readable media of claim 17. The combination does not explicitly teach: wherein the executing the transaction commit operation comprises: executing the suspended transaction commit operation; or in response to determining that there is no suspended transaction commit operation, executing the transaction commit operation corresponding to the transaction commit request.  
 On the other hand, Cotner teaches: wherein the executing the transaction commit operation comprises: executing the suspended transaction commit operation (par.0024, quiescing transactions when write logs are suspended. 0101, resuming the quiesced transactions).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the resuming transactions of Cotner to the synchronization method of nXiaojian to produce an expected result of executing the suspended transaction commit operation. The modification would be obvious because one of ordinary skill in the art would be motivated to suspend transactions that are in-doubt at the time of suspending log writes (Cotner, par.0006).


Allowable subject matter
Claim 8 would be allowable if the 112 issue is resolved and the claim is written in independent form including all the limitations of the parent claim.

Reason for indication of allowable subject matter
This is the reason of the indication of allowable subject matter: none of the cited prior art nor any other arts teaches “monitoring, within a predetermined time, an increasing rate of the log difference between the transaction log of the primary database and the transaction log that has been synchronized to the secondary database; determining that the increasing rate is greater than a third 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAHCEN ENNAJI/					/TAMARA T KYLE/
Examiner, Art Unit 2156					Supervisory Patent Examiner, Art Unit 2156